 EXHIBIT 10.3

 

LOAN CONVERSION AGREEMENT

 

This LOAN CONVERSION AGREEMENT (this “Agreement”) is made and entered into
effective as of September 25, 2019 (the “Effective Date”), by and between Future
International Group Corp. (the “Company”) and Hillhouse Shareholding Group Co.,
Ltd. (the “Lender”), with reference to the following facts:

 

*W I T N E S S E T H *

 

WHEREAS, Lender is the sole officer and director of the Company and owns 99.9%
of the company’s common stock.

 

WHEREAS, as of the Effective Date, the Lender has loaned monies to the Company
and the Company is indebted to Lender in an amount exceeding $200,000 (“Loan”).

 

WHEREAS, Lender now desires to cancel part of the Loans in exchange for the
issuance of certain securities of the Company as set forth herein.

 

NOW THEREFORE, in consideration of the mutual covenants and conditions set forth
herein, and payment of other valuable consideration, receipt of which is hereby
acknowledged, the parties hereto agree as follows:

 

ARTICLE I

DISCHARGE OF CERTAIN LOAN AMOUNTS AND ISSUANCE OF SECURITIES

 

1.01. Loan. The parties do hereby acknowledge that as of the date hereof the
Loan is due and outstanding in favor of Lender.

 

1.02. Discharge of Certain Amounts of the Loan and Issuance of Securities. As of
the Effective Date, the parties hereby agree to the full and final discharge and
waiver of the following amounts of Loan, in exchange for the issuance of the
corresponding securities of the Company as set forth below;

 

Amount Hereby Discharged and Waived by Lender

 

Securities Issued to Lender in Exchange

 

 

$6,257.00

 

6,257,000 shares of Class A

 

Preferred Stock*

 

$83,740.00

 

83,740,000 shares of Common Stock

______________ 

* The Class A Preferred Stock has 100 to 1 voting rights per share.

 

The discharge of the amounts set forth above, which includes any accrued and
unpaid interest, shall be effective as of the Effective Date. In addition, as of
the Effective Date, Lender shall be deemed the owner of the securities of the
Company set forth above. Lender hereby forever waives and discharges any and all
claims, demands and actions with respect to the amounts of the Loan set forth
above, including accrued and unpaid interest thereon.

 



 1

  



  

ARTICLE II

REPRESENTATIONS AN WARRANTIES OF COMPANY

 

As of the date hereof, the Company hereby represents and warrants to Lender as
follows:

 

(i). Good Standing. The Company is duly organized, validly existing and in good
standing under the laws of the state where it is incorporated and in other
jurisdictions where it conducts business, and there are no subsidiaries of the
Company.

 

(ii). Corporate Authority. The Company has (or will have when issued) full
corporate power and authority to execute and deliver this Agreement and the
Common Stock. Each of this forgoing instruments have been (or will be when
issued) duly authorized, executed and delivered on behalf of the Company and
constitutes valid and binding agreements of the Company, enforceable in
accordance with their terms, except (a) as limited by applicable bankruptcy,
insolvency, reorganization or similar laws relating to or affecting the
enforcement of creditors' rights generally and (b) as limited by equitable
principles generally. The consummation of the transactions contemplated herein
and the fulfillment of the terms herein will not result in a breach of any of
the terms or provisions of the Company's Certificate of Incorporation or
by-laws.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES AND

ACKNOWLEDGMENTS BY LENDER

 

3.01. As of the date hereof, Lender hereby represents and warrants to the
Company as follows:

 

(i). Securities. The securities issuable hereunder (“Securities”) are being
acquired for his own account and not as nominee for any other party, for
investment purposes and not with a view to any resale or distribution thereof.

 

(ii). Corporate Information. It has received all information which he considers
necessary or appropriate for deciding to make an investment in the Company as
contemplated herein.

 

(iii). Accredited Investor. It is an “accredited investor” as defined under
Regulation D promulgated under the Act (as defined below).

 

3.02. Acknowledgments. Lender acknowledges and understands that:

 

(i). The Securities are being acquired in a transaction which is exempt from the
registration requirements of the Securities Act of 1933, as amended (the “Act”),
and that it understands that such securities are illiquid, may be required to be
held indefinitely, unless registration is available, including Rule 144 under
the Act, and that they must, accordingly, bear the economic risk of its
investment for an indefinite period of time,

 

(ii). The Company has a limited financial and operating history; the investment
contemplated hereby is speculative and involves a high degree of risk,

 

(iii). There are substantial restrictions on the transferability of the
Securities; there will be no public market for an investment in the Securities;
the undersigned may not be able to avail himself of the provisions of Rule 144
adopted by the Securities and Exchange Commission under the Act with respect to
the resale of an investment in the Securities; and, accordingly, he may have to
hold such investment indefinitely and that it may not be possible for him to
liquidate his investment in the Securities,

 



 2

  



  

(iv). The respective certificates or instrument evidencing the Securities will
bear the following restrictive legend, and

 

“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the “Act”) or any state securities law.
These shares have been acquired for investment and may not be offered for sale,
hypothecated, sold or transferred, nor will any assignee or transferee thereof
be recognized by the Company as having any interest in such shares, in the
absence of (I) an effective registration statement with respect to the shares
under the Act, and any other applicable state law or any opinion of counsel
satisfactory to the Company that such registration is not required, or (ii) an
opinion of counsel satisfactory to the Company that such shares will be offered
for sale, hypothecated, sold or transferred only in a transaction which is
exempt under or is otherwise in compliance with the applicable securities laws.”

 

ARTICLE IV

ENTIRE AGREEMENT, MODIFICATION, WAIVER AND HEADINGS

 

4.01. Entire Agreement; Modification. This Agreement, including the exhibits and
schedules, constitute the entire agreement between the parties hereto pertaining
to the subject matter herein and supersedes all prior and contemporaneous
agreements, understandings, negotiations and discussions among the parties,
written or otherwise. No supplement, modification or waiver or termination of
this Agreement shall be binding unless executed in writing by the party to be
bound thereby. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provision hereof (whether or
not similar), nor shall such waiver constitute a continuing waiver unless
otherwise expressly provided.

 

4.02. Headings. Section captions or headings are included herein for convenience
purposes only and are not to be construed as an accurate description of the
contents therein.

 

4.03. Incorporation by Reference. The recitals, exhibits, schedules and
documents referred to in this Agreement are incorporated herein for all
purposes.

 

4.04. Multiple Counterpart Execution; Governing Law. This Agreement may be
executed in multiple counterparts, which each counterpart constituting a binding
agreement between the signatory parties, and with all such counterparts
constituting an integrated document. This Agreement shall be construed and
governed by the laws of the State of Nevada. In lieu of the original, a
facsimile or PDF electronic transmission or copy of the original shall be as
effective and enforceable as the original.

 

4.05. Survival of Representations and Warranties. All representations,
warranties, and covenants made by the parties herein shall survive the execution
of this Agreement and shall be forever enforceable.

 

4.06. Severability. If any provision of this Agreement is invalid, illegal or
enforceable, the balance of this Agreement shall remain in effect, and if any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances.

 

[Remainder of Page Intentionally Left Blank]

 



 3

  



 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the Effective Date.

 



Company

Future International Group Corp.

  /s/ Lingbo ShiLingbo Shi  Chief Executive Officer   

Lender

 

Hillhouse Shareholding Group Co., Ltd.

 

 

 

/s/ Goubin Su

 

Guobin Su

 

President

 



 



 4



 

 

 

 

 